IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-10626
                           Summary Calendar


PENNY A. DICKEY RUSSELL,

                                          Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER
OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:99-CV-89
                      --------------------
                        December 16, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.


PER CURIAM:*

     Penny A. Dickey Russell appeals the district court’s

decision affirming the determination by the Commissioner of

Social Security that she is not disabled within the meaning of

the Social Security Act.    Russell argues that the Commissioner

erred in determining that she does not have an impairment which

is listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.03(B), as

she has had reconstructive surgery of her right hip and did not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10626
                                -2-

regain full weight-bearing status within twelve months of the

onset of the condition.   The Administrative Law Judge (ALJ)

determined that the objective medical evidence indicated that

Russell suffered from severe impairments, but the evidence did

not support a finding that she had an impairment or combination

of impairments listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1,

Regulation No. 4.   The ALJ applied the correct legal standard in

determining whether Russell was disabled, and the ALJ’s decision

is supported by substantial evidence.     See Newton v. Apfel,

209 F.3d 448, 459 (5th Cir. 2000).

     AFFIRMED.